UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1432


LACKAWANNA TRANSPORT COMPANY,

                Plaintiff – Appellant,

          v.

PUBLIC SERVICE COMMISSION OF WEST VIRGINIA; WETZEL COUNTY
SOLID WASTE AUTHORITY; PUBLIC SERVICE COMMISSIONER MICHAEL
ALBERT,   in  his   official   capacity;  PUBLIC   SERVICE
COMMISSIONER JON W. MCKINNEY, in his official capacity;
PUBLIC SERVICE COMMISSIONER ED STAATS, in his official
capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00066-FPS-JES)


Submitted:   January 5, 2011                 Decided:   January 24, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick   J.  McDermott, MCDERMOTT         &  BONENBERGER,  P.L.L.C.,
Wheeling, West Virginia; Albert A.        DeGennaro, William F. Fox,
Jr., LACKAWANNA TRANSPORT COMPANY,        Audubon, Pennsylvania, for
Appellant.   Thomas E. Buck, Jason        P. Pockl, BAILEY & WYANT,
P.L.L.C., Wheeling, West Virginia;       Silas B. Taylor, OFFICE OF
THE ATTORNEY GENERAL OF      WEST   VIRGINIA,   Charleston,   West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lackawanna     Transport       Company    appeals     the    district

court’s     orders      granting    Defendants’        motions     to      dismiss

Lackawanna’s 42 U.S.C. § 1983 (2006) claims against them.                       We

have     reviewed    the   record    and     find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Lackawanna Transp. Co. v. Public Serv. Comm’n of W. Va.,

No. 5:08-cv-00066-FPS-JES (N.D. W. Va. March 16, 2010; May 14,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the     materials

before    the   court   and    argument    would     not   aid   the    decisional

process.

                                                                          AFFIRMED




                                       3